                Case 4:21-cr-00171-JST Document 24 Filed 09/15/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ADAM REEVES (NYBN 2363877)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Adam.Reeves@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) No. 21-00171
                                                      )
14           Plaintiff,                               ) NOTICE OF SUBSTITUTION OF COUNSEL
                                                      )
15      v.                                            )
                                                      )
16   BRANDON WADE LITTLEFIELD,                        )
                                                      )
17           Defendant.                               )
                                                      )
18
19           The United States Attorney’s Office hereby files this Notice of Substitution of Counsel to advise
20 the Court that Assistant United States Attorney Adam Reeves appears in this matter in substitution of

21 AUSA Elise LaPunzina. Future ECF notices should be sent to Assistant United States Attorney Reeves

22 with the following contact information:

23                                            AUSA Adam Reeves
                               U.S. Attorneys Office Northern District of California
24                                        1301 Clay Street, Suite 340S
                                           Oakland, California 94612
25
                                           Telephone: (510) 637-3680
26                                            FAX: (510) 637-3724
                                        Email: Adam.Reeves@usdoj.gov
27

28
     NOTICE OF SUBSTITUTION OF COUNSEL               1                                              v. 11/1/2018
     21-CR-00171
              Case 4:21-cr-00171-JST Document 24 Filed 09/15/21 Page 2 of 2




 1 AUSA Elise LaPunzina should be removed from the list of persons to be noticed.

 2

 3 DATED: September 15, 2021                                Respectfully submitted,

 4                                                          STEPHANIE M. HINDS
                                                            Acting United States Attorney
 5

 6
                                                            /s/ Adam Reeves
 7                                                          ADAM REEVES
                                                            Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL           2                                             v. 11/1/2018
     21-CR-00171
